Citation Nr: 1214821	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  04-42 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected left knee tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977 and from February 1991 to July 1991.  The Veteran had many years of reserve component service, including reserve service following his first period of service and following his second period of active duty.  A service personnel record associated with the virtual claims file reflects separation from reserve service in February 2000 characterized as retirement.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  The Board Remanded the claim in April 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has left knee symptoms including pain, weakness, nerve damage, instability, and hyperextension that warrant an increased rating.  The VA examinations of record at the time of the Board's April 2010 appellate review disclosed conflicting findings and opinions.  The appeal was Remanded to reconcile inconsistent medical findings and opinions of record.  The Board directed the examiner to identify all present orthopedic and neurologic manifestations of the service-connected disability.  The additional development does not provide adequate information, and an additional remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). 

The examiner who conducted the August 2010 VA examination did not indicate that she reviewed the claims files.  The examiner stated that she was uncertain whether tendon inflammation (the service-connected disability for which the Veteran seeks a rating in excess of 10 percent) was related to the "knee condition" for which examination was requested.  Since the examiner who conducted the August 2010 VA examination discussed only physical findings, without providing the requested diagnoses(es) or opinions, an additional opinion was requested.  In a further addendum provided in October 2011, the clinician stated that hyperextension laxity is not related to tendinitis, because inflammation of the tendons usually causes loss of flexibility rather than too much flexibility (hyperextension).  However, the clinician did not address specific pertinent evidence in the Veteran's case, such as the 2004 VA surgical treatment of the left knee disability.  Nor was the likelihood addressed as to whether the 2004 surgical treatment, or the soft tissue swelling mass which required the surgical treatment, was an "injury" that could result in hyperextension instability.   The Board notes that no diagnosis of any left knee disorder other than the service-connected disability is of record.  The October 2011 opinion essentially provides only general information, and cannot serve as a basis for adjudicating the facts in the Veteran's case.    

In the report of the August 2010 VA examination, the examiner stated that "a neurologist" confirmed in 2004 that the Veteran had "nerve damage" in the left leg, but did not reference a particular treatment or diagnostic note, and the Board is unable to find a 2004 treatment note that corresponds to the examiner's statement.  Since the examiner did not identify the injured nerve, or provide a diagnosis, the RO requested an addendum.  Unfortunately, the addendum obtained in April 2011 did not reference any nerve impairment in the left leg.  The evidence as to whether the Veteran does or does not currently manifest impairment of a nerve in the left leg as a result of 2004 surgical treatment of the service-connected left knee disability remains in conflict.  

The August 2010 examination report concludes with the notation "diagnostic and clinical tests pending."  The record does not reflect what diagnostic and clinical tests were pending.  The Board is unable to locate results of diagnostic or clinical tests related to the left knee after August 2010.  There are no clinical records associated with the virtual file at this time.



Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's reserve component records following his period of active duty in 1991 through his date of retirement.  Associate any evidence obtained as a result of this development with the claims file, including in a format available to the examiner.

2.  Obtain and associate with the claims file or virtual file all VA treatment records from August 2010 to the present.  Obtain reports of all diagnostic and clinical tests, to include any radiologic examinations of the left knee from 2010 to the present.  

In particular, obtain the operative report (operative summary) from the April 2004 VA left knee surgical procedure.  Associate a copy with the claims file, including in a format available to the examiner.

3.  Ask the Veteran if he has received treatment from any non-VA facility or private provider since 2004.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.  Associate any evidence obtained as a result of this development with the claims file, including in a format available to the examiner.

4.  Afford the Veteran a VA examination to ascertain the manifestations and current severity of his service-connected left knee tendinitis.  The examiner should note the following:

The Veteran was granted service connection for a left knee disability characterized as tendinitis many years ago, soon after his December 1975 service discharge.  Although the service-connected disability remains characterized as "tendinitis," the Board finds that the service-connected disability includes any current manifestations of the disability that began during the Veteran's service, even if a medical diagnosis other than tendinitis would be appropriate for those current manifestations.  In other words, the clinician who examines the Veteran's left knee must describe all current manifestations of left knee disability, without limiting the description of current knee symptoms to those commonly associated with "tendinitis" of the knee.  When determining whether a current symptom is a manifestation of service-connected disability, the examiner must not assume that a current symptom is not a manifestation of service-connected left knee disability solely because the symptoms is not commonly associated with "tendinitis" of the knee.  

The examiner is requested to identify all present orthopedic and neurologic left knee symptoms and address the following questions: 

* Does the Veteran have any manifestations of left knee disability which are NOT due to the service-connected left knee disability?  
* If the Veteran has a disorder of the left knee which is NOT due to or a result of the service-connected left knee disability, provide a diagnosis for each disorder which is NOT due to or secondary to the service-connected disability.  
* For each diagnosed disorder which is NOT etiologically related to the service-connected disability, state whether the disorder is aggravated, that is, increased in severity, by the left knee disability.  
* If the service-connected disability increases the severity of an unrelated left knee disorder, describe the baseline severity expected in the absence of the service-connected left knee disability.  Describe the effect of the service-connected left knee disability on the disorder which the service-connected disability aggravates.  Describe the percentage increase in severity, if possible.   
* If the Veteran manifests left knee hyperextension, and you conclude that hyperextension of the left knee is NOT due to the service-connected left knee disability, please identify the etiology of left knee hyperextension.  Explain the conclusion that the left knee hyperextension is not due to, secondary to, or a result of the service-connected left knee disability.  State whether the left knee disability increases the severity of hyperextension.  
* If the Veteran has a left knee disorder other than service-connected tendinitis, provide an opinion as to whether it is at least as likely as not (50/50 probability), or, whether it is less than likely, that the April 2004 surgical procedure was the result of, due to, or secondary to service-connected left knee tendinitis.  If you conclude that the April 2004 left knee surgical treatment was NOT related to service-connected tendinitis, explain what disorder resulted in the need for the April 2004 surgical treatment.  
* If the need for an April 2004 left knee surgical procedure is not attributed to a disorder other than service-connected left knee tendinitis, please state whether the Veteran has any nerve damage in the left leg resulting from that surgery.  Identify the nerve(s) affected by the 2004 surgery or by the service-connected left knee disability.  

In answering each question, the examiner must comment on the Veteran's lay statements as to symptoms of left knee disability.    

The rationale for all opinions expressed should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should provide the reasoning underlying the conclusion that it is not possible to provide the opinion requested without speculation.  

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Readjudicate the Veteran's appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. L. Douglas 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


